Title: From Thomas Boylston Adams to John Adams, 23 November 1821
From: Adams, Thomas Boylston
To: Adams, John


				
					My dear Nephew—
					Quincy November 23d 1821.
				
				Under an expectation that after our personal interview at Cambridge, you would provide yourself with the Article of dress which you required, and a new Hat, at Mr Fairbanks’s, I have been less urgent to answer your Note which was received and acknowledged by your Aunt, in my absence from Quincy. I have now only to Say, that whatever Garments you or your brother may want, if not, like yours, of the first necessity; the making of them would best be postponed till the Winter vacation—&ca.We are all well as usual and look forward to a pleasant interview, at the Annual Festival. Love to our Sober-faced but lively-minded Nephew of the first Class, from your / Affectionate Uncle
				
					Thomas.
				
				
			